DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 06/30/2022. Claims 1 – 6 and 21 are currently pending in this application.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn. However, new objection is added.
The applicant's amendment and arguments to the claims rejection are fully considered, however, they still failed to overcome the applied references, as is explained in greater detail below in the body of the rejection.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "605" in FIG 6A and "606" in newly submitted paragraph 0036 have both been used to designate “audio message”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as amended, recites “overriding the first protocol, wherein overriding the first protocol comprises:” various steps including rendering a prompt, detecting a user input and other actions. The examiner was not able to find any place in the specification which would provide support for this limitation “overriding the first protocol”. Although the steps that follow this limitation are disclosed by the specification as filed, nowhere does it say that the steps constitute “overriding the first protocol”, which appears to be Bluetooth according to the specification and newly added claim 21.
Therefore, the examiner considers claim 1 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact place in the specification as filed which would provide support for the subject matter of claim 1 as described above or to amend the claim to bring it in conformance with the specification.

	 Claims 2 – 6 and 21 are rejected as being dependent from the rejected base claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170048613 (Smus) in view of US 10972845 (Dickmann).
Regarding claim 1, Smus teaches “A method of recovering a data path in an electronic communications device (the data path to the cell phone 108 is recovered as shown in FIG 1D), comprising:
establishing in accord with a first protocol, at a first electronic communications device (FIG 1: wireless headphones 104), a first channel connection with a second electronic communications device; receiving in accord with the first protocol, at the first electronic communications device, a first data stream over the first channel connection from the second electronic communications device; rendering, at the first electronic communications device, first data corresponding to the first data stream (FIG 1A and paragraphs 0037 – 0038: An audio stream 112a currently being played through the headphones 104 is being streamed from the smartphone 108 (“a second electronic communications device”). The smartphone 108 may be paired with the headphones 104 through a BLUETOOTH connection over which audio or other media content may be streamed (“in accord with a first protocol”). Therefore, the steps recited in this portion of the claim are implicit in order to get the audio streaming from the smartphone 108 to be played through the headphones 104. “a first data stream” is mapped to the stream provided by the smartphone 108 and “first data corresponding to the first data stream” is mapped to any content being delivered by the smartphone 108 through the “first data stream”);
establishing in accord with the first protocol, at the first electronic communications device, a second channel connection with a third electronic communications device (FIG 1B and paragraph 0042: the user 102 may first turn to look at the target device that he wishes to pair with before providing the first input to initiate pairing. As such, the headphones 104 may automatically pair with a target streaming device (which in this case is laptop computer 106 (“a third electronic communications device”)) that the user 102 and front portion of the headphones 104 are oriented toward at the time the user 102 taps the headphones 104 to initiate pairing. The connection is still using Bluetooth (“in accord with the first protocol”));
pausing in accord with the first protocol, at the first electronic communications device, the rendering of the first data, responsive to establishing the second channel connection (paragraph 0042: the audio stream 112a from the smartphone 108 is not only terminated, but the smartphone pauses or stops playback of media. This is done upon establishing connection with the laptop computer (“responsive to establishing the second channel connection”) since the user does not perform any other actions apart from tapping the headphones which establishes the connection. Since the connection with the smartphone uses Bluetooth, it is “in accord with the first protocol”); receiving in accord with the first protocol, at the first electronic communications device, a second data stream over the second channel connection from the third electronic communications device; rendering in accord with the first protocol, at the first electronic communications device, second data corresponding to the second data stream (paragraph 0042: the user 102 may cause the headphones 104 to switch from streaming audio from the smartphone 108 to streaming audio from the notebook computer 106 by tapping the headphones 104 while the user's gaze is directed toward the notebook computer 106. As a result of the user's actions to switch a source of the streaming audio, the audio stream 112a from smartphone 108 is terminated, and a second audio stream 110b is established over a new wireless connection between headphones 104 and the notebook computer 106. The connection is still using Bluetooth (“in accord with the first protocol”))…”
“…detecting, at the first electronic communications device, a user input (paragraph 0046: FIG. 1D next depicts the user 102 tapping the headphones 104)…”
“…ceasing, at the first electronic communications device, the rendering of the second data, responsive to detecting the user input (paragraph 0046: switch from streaming audio from the notebook computer 106 (stream 112b))…” “…and resuming, at the first electronic communications device, the rendering of the first data corresponding to the first data stream (switching to streaming audio from the smartphone 108 (stream 112c), as shown in FIG 1D.).”
Smus does not teach “overriding the first protocol, wherein overriding the first protocol comprises: rendering a prompt at the first electronic communications device” and that the user input is “corresponding to the prompt”.
In similar art, Dickmann also teaches hearing device to be selectively in communication with one or more of a plurality of external devices 204 using Bluetooth protocol. See FIG 2 and 3 with corresponding description. As further stated in col. 6 lines 11 – 17, while hearing device 100 is communicatively connected to external device 204-1, hearing device 100 may receive the audio content from external device 204-1 by way of the first wireless link in operation 302. Hearing device 100 may then represent the audio content to user 202. Col. 6 lines 20 – 28: While hearing device 100 is communicatively connected to external device 204-1, external device 204-2 may have additional audio content available to be transmitted to hearing device 100. For example, the additional audio content may be associated with an incoming call (e.g., a voice call, a video call, etc.), a notification, an alert, an alarm, etc. Col. 6 lines 36 – 41: the hearing device 100 is configured to receive signaling data transmitted from external device 202-2 [read 204-2] in operation 306. The signaling data indicates that the additional audio content is available to be transmitted from external device 202-2 [read 204-2] to hearing device 100. Col. 6 line 58 – col. 7 line 3: In response to the signaling data, hearing device 100 may provide a notification to user 202 which may include an acoustic notification generated by hearing device 100 and provided to user 202. For example, hearing device 100 may direct a receiver to play a predefined audio tone in response to the signaling data transmitted from external device 204-2. Col. 7 lines 39 – 46: In operation 404, hearing device 100 may determine whether user 202 has accepted receipt of the additional audio content. For example, hearing device 100 may determine that user 202 accepted receipt of the additional audio content based on a touch input provided through hearing device 100 (e.g., through a button or touch interface provided on a BTE module of hearing device 100). Col. 8 lines 7 – 19: if hearing device 100 determines that user 202 accepted receipt of the additional audio content, hearing device 100 may be configured to disconnect the first wireless link in operation 406. In operation 408, hearing device 100 may establish a second wireless link with hearing device 204-2 and receive the additional audio content in operation 410. Hearing device may then provide the additional audio content to user 202 in operation 412. Alternatively, col. 9 lines 3 – 14: the hearing device 100 may not disconnect the first wireless link with external device 204-1 prior to receiving the additional audio content from external device 204-2. For example, hearing device 100 may tear down the audio content carried by way of the first wireless link but may still maintain a connection to external device 204-1. In such examples, hearing device 100 may be free to receive the additional audio content from external device 204-2 even while still being connected to external device 204-1.
In other words, Dickmann teaches, while receiving audio stream from device 204-1, “rendering a prompt at the first electronic communications device (Col. 6 lines 36 – 41: the hearing device 100 (“the first electronic communications device”) receives signaling data from external device 202-2 [read 204-2] in operation 306. Col. 6 line 58 – col. 7 line 3: In response to the signaling data, hearing device 100 may provide a notification to user 202 which may include an acoustic notification generated by hearing device 100 and provided to user 202. For example, hearing device 100 may direct a receiver to play a predefined audio tone in response to the signaling data transmitted from external device 204-2 (corresponds to claimed “rendering a prompt”).); 
detecting, at the first electronic communications device, a user input corresponding to the prompt (Col. 7 lines 39 – 46: In operation 404, hearing device 100 may determine whether user 202 has accepted receipt of the additional audio content. For example, hearing device 100 may determine that user 202 accepted receipt of the additional audio content based on a touch input provided through hearing device 100 (e.g., through a button or touch interface provided on a BTE module of hearing device 100).);
ceasing, at the first electronic communications device, the rendering of the second data, responsive to detecting the user input corresponding to the prompt (Col. 8 lines 7 – 19: if hearing device 100 determines that user 202 accepted receipt of the additional audio content, hearing device 100 may be configured to disconnect the first wireless link in operation 406. Alternatively, col. 9 lines 3 – 14: the hearing device 100 may tear down the audio content carried by way of the first wireless link but may still maintain a connection to external device 204-1.)…”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Dickmann method of providing notification to the user that a different source device needs connection to the hearing device and switching the source devices upon the user acting on this notification, in the system of Smus. Particularly, with respect to the system of Smus, when the user is listening to the audio streaming from the laptop computer 106 (“receiving, in accord with the first protocol, at the first electronic communications device, a second data stream over the second channel connection from the third electronic communications device; rendering, in accord with a first protocol, at the first electronic communications device, second data corresponding to the second data stream”) and upon reception of the incoming phone call by the smartphone 108, the smartphone 108 would provide a signal to the headphones 104, as disclosed by Dickmann. The headphones 104 would then “render a prompt at the first electronic communications device” by simply playing a predetermined tone, the user would accept by touching the headphones (as disclosed by both Dickmann and Smus) (“detecting, at the first electronic communications device, a user input corresponding to the prompt”), and as the result of which the audio stream from the laptop computer 106 would stop being presented to the user and instead the user would receive the audio content from the smartphone 108 (“ceasing, at the first electronic communications device, the rendering of the second data, responsive to detecting the user input corresponding to the prompt; and resuming, at the first electronic communications device, the rendering of the first data corresponding to the first data stream”, where, as was explained above, “the first data stream” is mapped to the stream from the smartphone 108 and “the first data corresponding to the first data stream” is mapped to any content being delivered by the smartphone 108 through the “first data stream”).
Implementing the feature of presenting a prompt and waiting for the user to act upon it would have allowed the user to decide whether to accept or reject the incoming phone call and in the latter case, would not disconnect reception of the current audio stream (see Dickmann, col. 7 line 64 – col. 8 line 6) thus enhancing user’s experience.
With respect to the limitation that rendering a prompt together with subsequent steps constitute “overriding the first protocol”, according to the applicant’s arguments, these steps on their own allegedly represent “overriding the first protocol” even though no corresponding description could be found in the application as filed. Therefore, the same steps disclosed by the combination of Smus and Dickmann would also, by the same logic, correspond to the limitation “overriding the first protocol”. Elaborating in this, in Smus, various steps in setting up connections, receiving data streams and rendering data presumably are made “in accord with the first protocol” which is Bluetooth. Smus does not disclose “rendering a prompt”. Therefore, by the virtue of adding disclosed by Dickmann step of “rendering a prompt”, which is not disclosed by Smus, “the first protocol” would be overridden.
Regarding claim 21, Smus teaches “wherein the first protocol is a Bluetooth protocol (paragraphs 0016, 0038, 0056, 0063, 0066, 0074 and 0076: the connection between the devices is made using Bluetooth).”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170048613 (Smus) in view of US 10972845 (Dickmann) as may be evidenced by US 20100180063 (Ananny).
Regarding claim 2, Smus does not explicitly teach “transmitting, by the first electronic communications device, a channel-initiation signal to the third electronic communications device; and receiving, at the first electronic communications device, a channel-acceptance signal from the third electronic communications device, wherein establishing, at the first electronic communications device, the second channel connection with the third electronic communications device comprises establishing the second channel connection with the third electronic communications device responsive to receiving the channel-acceptance signal at the first electronic communications device from the third electronic communications device.”
However, Smus teaches establishing pairing between the headphones 104 (“the first electronic communications device”) and the laptop computer 106 (“the third electronic communications device”) as well as that the connection between the headphones and audio source devices is using Bluetooth (see paragraph 0074, for example). The process claimed by the claim is generally inherent for Bluetooth pairing and it is only a matter of which device transmits the initiation signal and which device responds to the initiation signal.
This may be evidenced by Ananny, paragraphs 0006 – 0007: a wireless headset might send a signal identifying itself as a Bluetooth-enabled device (corresponds to claimed “transmitting, by the first electronic communications device, a channel-initiation signal to the third electronic communications device”). A mobile phone detects this signal and thus determine that the accessory is available for pairing. The mobile phone sends the stored or received from the user passcode to the accessory, which receives it (corresponds to claimed “receiving, at the first electronic communications device, a channel-acceptance signal from the third electronic communications device”). If the passcode matches the accessory's passcode, the accessory confirms the match, and a pairing is established (corresponds to claimed “wherein establishing, at the first electronic communications device, the second channel connection with the third electronic communications device comprises establishing the second channel connection with the third electronic communications device responsive to receiving the channel-acceptance signal at the first electronic communications device from the third electronic communications device”).
Therefore, recited by the claim steps are either implicit in Bluetooth protocol which is used for communication between the headphones 104 and the laptop computer 106 of Smus, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement this procedure in order to comply with the Bluetooth protocol.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170048613 (Smus) in view of US 10972845 (Dickmann) as may be evidenced by US 20110063103 (Lee).
Regarding claim 3, Smus does not explicitly teach “receiving, at the first electronic communications device, a channel-initiation signal from the third electronic communications device; and transmitting, by the first electronic communications device, a channel-acceptance signal to the third electronic communications device, wherein establishing, at the first electronic communications device, the second channel connection with the third electronic communications device comprises establishing the second channel connection with the third electronic communications device responsive to receiving the channel-initiation signal from the third electronic communications device.”
However, Smus teaches establishing pairing between the headphones 104 (“the first electronic communications device”) and the laptop computer 106 (“the third electronic communications device”) as well as that the connection between the headphones and audio source devices is using Bluetooth (see paragraph 0074, for example). The process claimed by the claim is generally inherent for Bluetooth pairing and it is only a matter of which device transmits the initiation signal and which device responds to the initiation signal.
This may be evidenced by Lee, paragraph 0058: the mobile terminal 100 transmits a pairing request signal to the headset 200 and the headset 200 receives the signal (323 in FIG 3) (corresponds to claimed “receiving, at the first electronic communications device, a channel-initiation signal from the third electronic communications device”). The headset 200 then transmits a pairing response signal (325 in FIG 3) (corresponds to claimed “and transmitting, by the first electronic communications device, a channel-acceptance signal to the third electronic communications device”). If the pairing response signal is received, the mobile terminal 100 establishes a Bluetooth communication channel with the headset 200 (327 in FIG 3) (corresponds to claimed “wherein establishing, at the first electronic communications device, the second channel connection with the third electronic communications device comprises establishing the second channel connection with the third electronic communications device responsive to receiving the channel-initiation signal from the third electronic communications device” since the connection would not be established without reception of the pairing request signal).
Therefore, recited by the claim steps are either implicit in Bluetooth protocol which is used for communication between the headphones 104 and the laptop computer 106 of Smus, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement this procedure in order to comply with the Bluetooth protocol.

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170048613 (Smus) in view of US 10972845 (Dickmann) as applied to claim 1 above, and further in view of US 20150288682 (Bisroev).
Regarding claim 4, Smus does not explicitly teach “further comprising:
capturing, at the first electronic communications device, audio-visual data using one or more capture devices of the first electronic communications device;
transmitting, by the first electronic communications device, a third data stream to the second electronic communications device, the third data stream corresponding to the audio-visual data;
pausing, at the first electronic communications device, the transmitting of the third data stream to the second electronic communications device, responsive to establishing the second channel connection; and
resuming, by the first electronic communications device, the transmitting of the third data stream to the second electronic communications device, responsive to detecting the user input corresponding to the prompt.”
However, comparing the steps recited by the claim, it may clearly be seen that they resemble the steps of claim 1 with respect to interoperation between the first electronic indications device and the second electronic communications device but with a stream going in the opposite direction: from the first device to the second device, rather than from the second device to the first device as in claim 1. Additionally, the claim requires capability of the first device to capture “audio-visual data”.
In this respect, Bisroev in paragraph 0147 teaches usage of a wearable headset, such as the Google GlassRTM or Microsoft HoloLensRTM wearable device, thereby enabling the operators to stream their point-of-view perspective video and have a two-way text and audio conversation with experts while leaving their hands free to focus on the task-at-hand. The communication system used by the headsets can also interface with mobile phones, tablets, pagers, computers, and other devices.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such headsets as disclosed by Bisroev Google GlassRTM or Microsoft HoloLensRTM capable of capturing and transmitting “audio-visual data” from the headset toward the mobile phones or tablets or computers, in the system of Smus. Doing so would have significantly expanded the capability of the system by allowing the users to stream their point-of-view perspective video and have a two-way text and audio conversation while leaving their hands free to focus on the task-at-hand (see Bisroev, paragraph 0147).
In the system of combined Smus and Bisroev, when using disclosed by Bisroev Google GlassRTM or Microsoft HoloLensRTM headsets, it would have been obvious that the stream of audio-visual data (“a third data stream”) captured by the headset (“the first electronic indications device”) would follow the pattern of “the first data stream” or “the second data stream” thus fulfilling the requirements of the claim. In other words, while initially receiving “the first data stream” from the smartphone 108, the audio-visual data (“a third data stream”) captured by the headset (“the first electronic indications device”) would be transmitted to the smartphone 108 (“the second electronic communications device”). Upon establishing connection with the laptop computer 106 (“the second channel connection”), transmission of the audio-visual data (“a third data stream”) to the smartphone 108 would be paused (the audio-visual data would be sent to the laptop computer 106 instead, resulting in a fourth data stream). Upon resumption of the active connection with the smartphone 108 (which, according to the teaching of Dickmann, would be done upon user receiving notification of the incoming phone call and switching connection from the laptop computer 106 back to the smartphone 108), the audio-visual data (“a third data stream”) to the smartphone 108 would also be resumed, as required by the claim.
Regarding claim 5, Smus in combination with Bisroev teaches or fairly suggests “wherein: pausing, at the first electronic communications device, the transmitting of the third data stream to the second electronic communications device, comprises transmitting a fourth data stream to the third electronic communications device, the fourth data stream corresponding to the audio-visual data (as was explained in the rejection of claim 4 above, when the active connection between the headphones 104 and the smartphone 108 is switched to the active connection between the headphones (headset) 104 and the laptop computer 106, the transmission of audio-visual data (“the third data stream”) from the headset to the smartphone 108 (“to the second electronic communications device”) would be paused but new audio-visual data stream (“the fourth data stream”) would be established from the headset to the laptop computer 106 (“to the third electronic communications device”)); and
resuming, by the first electronic communications device, the transmitting of the third data stream to the second electronic communications device comprises ceasing the transmitting of the fourth data stream to the third electronic communications device (as was explained in the rejection of claim 4 above, when the active connection between the headphones 104 and the laptop computer 106 is switched back to the active connection between the headphones (headset) 104 and the smartphone 108, the audio-visual data stream to the laptop computer 106 would be terminated (“ceasing the transmitting of the fourth data stream to the third electronic communications device”) and the audio-visual data stream would now be directed (or “resumed”) from the headset toward the smartphone 108, which was previously mapped to the recited by the claim “transmitting of the third data stream to the second electronic communications device”).”
Regarding claim 6, Smus in combination with Bisroev teaches or fairly suggests “ wherein capturing the audio-visual data using one or more capture devices of the first electronic communications device comprises: capturing audio data using a microphone of the first electronic communications device (Bisroev, paragraph 0147: wearable headset, such as the Google GlassRTM or Microsoft HoloLensRTM device, enabling the users to stream their point-of-view perspective video and have a two-way text and audio conversation. Having two-way audio conversation means that there is a microphone on the headset capable of “capturing audio data”); and capturing video data using a camera of the first electronic communications device (Bisroev, paragraph 0147: wearable headset, such as the Google GlassRTM or Microsoft HoloLensRTM device, enabling the users to stream their point-of-view perspective video and have a two-way text and audio conversation. Streaming their point-of-view perspective video means that there is a camera on the headset capable of “capturing video data”).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648